Timlik, J.
I concur in the result only.
A motion for a rehearing was denied, with $20 costs, on February 9, and the following opinion was filed on February 26,1915: ■
Wistslow, O. J.
It seems certain from the tenor of the brief filed in support of the motion for a rehearing that the opinion has not been understood. An opinion cannot always be expected to convince, but counsel are certainly entitled to ask that it be understandable. I freely take the blame for this situation and I shall now endeavor to briefly restate the position of the court in clearer terms.
1. When sec. 1816, Stats., was put in the form which it had at the time of the accident, assumption of risk was, under the decisions of this court, simply a form of contributory negligence. See decisions referred to in former opinion.
2. This being the case, the words “contributory negligence” in sec. 1816 included assumption of risk, and hence a plaintiff whose contributory negligence (i. e. active negligence combined with passive negligence or assumption of risk) was less as a contributing cause of the accident than the negligence of the defendant might still recover under the act.
3. In the present case the jury found the plaintiff guilty of contributory negligence under a charge which required them to include assumption of risk as a part of the negligence; they then found that the negligence so found was less as a contrib*498uting cause than the negligence of the defendant. Thus all the conditions which under sec. 1816 entitled the plaintiff to recover were found to exist.
4. When the jury found, in answer to question 6, that the plaintiff ought to have known and comprehended the danger, they simply found that a certain part of the sum of contributory neglig’enee which they had already found to exist consisted of that form thereof commonly known as assumption of risk; hut inasmuch as they had already measured up the sum total of all forms of the plaintiff’s contributory negligence and pronounced it less in amount than the defendant’s negligence, this finding becomes of no moment.
Sec. 1816, supra, was amended by ch. 644, Laws of 1913, and seems now to differentiate between assumption of risk and contributory negligence. The question as to the effect of the amendments then made is not before us and we express no opinion on it/